 Fill in this information to identify the case:

 Debtor name                           Platinum Oilfield Services, LLC

 United States Bankruptcy Court for the:
                      Eastern District of Oklahoma, Okmulgee Division

 Case number (if known):                 19-81492                                                                                      ✔ Check if this is an
                                                                                                                                       ❑
                                                                                                                                           amended filing

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20
Largest Unsecured Claims and Are Not Insiders                                                                                                                          12/15
A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor disputes. Do not include
claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by secured creditors, unless the unsecured claim
resulting from inadequate collateral value places the creditor among the holders of the 20 largest unsecured claims.

    Name of creditor and complete                 Name, telephone number,   Nature of the claim     Indicate if     Amount of unsecured claim
    mailing address, including zip code           and email address of      (for example, trade     claim is        If the claim is fully unsecured, fill in only unsecured
                                                  creditor contact          debts, bank loans,      contingent,     claim amount. If claim is partially secured, fill in total
                                                                            professional            unliquidated,   claim amount and deduction for value of collateral or
                                                                            services, and           or disputed     setoff to calculate unsecured claim.
                                                                            government                              Total claim, if     Deduction for        Unsecured
                                                                            contracts)                              partially           value of             claim
                                                                                                                    secured             collateral or
                                                                                                                                        setoff
1     AT&T                                                                  Phone Service Utility                                                                    $3,711.39
      PO Box 105414
      Atlanta, GA 30348-5414


2     Bison Oilfield Services, LLC                                          Disposal service                                                                         $9,906.00
      PO Box 248819
      Oklahoma City, OK 73124-8819


3     Blackhawk Services, LLC                                               Sub contractor                                                                         $14,779.22
      PO Box 443
      Coalgate, OK 74538


4     Blue Cross Blue Shield of Oklahoma                                    Health coverage                                                                        $41,205.54
      PO Box 731428
      Dallas, TX 75373-1428


5     BMO Harris Bank                                                       Lease on Mack                                                                          $47,512.52
      PO Box 71951                                                          trucks
      Chicago, IL 60694


6     Bruckner Truck Sales Inc.                                             Service and parts                                                                        $5,616.23
      5301 West 60th St
      Tulsa, OK 74107


7     Directional Fluid Disposal                                            Disposal site                                                                          $18,980.00
      6801 Camilla Ave
      Oklahoma City, OK 73149


8     Dolese Bros Co                                                        Supplier                                                                                 $9,790.98
      Box 980144
      Oklahoma City, OK 73196-0144




Official Form 204
                    Case 19-81492 Chapter
                                     Doc11 or
                                           49Chapter
                                                  Filed    01/13/20 Entered 01/13/20 17:18:34 Desc Main
                                                     9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                               page 1
                                                     Document                Page 1 of 2
Debtor       Platinum Oilfield Services, LLC                                                               Case number (if known)                   19-81492
            Name

    Name of creditor and complete              Name, telephone number,   Nature of the claim    Indicate if     Amount of unsecured claim
    mailing address, including zip code        and email address of      (for example, trade    claim is        If the claim is fully unsecured, fill in only unsecured
                                               creditor contact          debts, bank loans,     contingent,     claim amount. If claim is partially secured, fill in total
                                                                         professional           unliquidated,   claim amount and deduction for value of collateral or
                                                                         services, and          or disputed     setoff to calculate unsecured claim.
                                                                         government                             Total claim, if     Deduction for        Unsecured
                                                                         contracts)                             partially           value of             claim
                                                                                                                secured             collateral or
                                                                                                                                    setoff
9     Hauling Software LLC                                               Software used for                                                                     $19,200.00
      PO Box 2326                                                        hauling
      Ada, OK 74821


10 HS Field Services Inc                                                 subcontractor                                                                           $3,289.00
   PO Box 605
   397781 W. 1400 Rd
   Dewey, OK 74029

11 Kinyon, Terry                                                         Lease of facility in                                                                    $8,000.00
   4989 S US Hwy 69                                                      McAlester
   Mcalester, OK 74501


12 Lawson Products                                                       supplies                                                                                $3,876.20
   PO Box 809401
   Chicago, IL 60680-9401


13 Mike Krebbs Construction Inc                                          subcontractor                                                                           $4,377.89
   16561 E State Hwy 31
   Quinton, OK 74561


14 Parts City                                                            Parts                                                                                   $5,506.14
   508 S. Broadway
   Coalgate, OK 74538


15 People's Electric Cooperative                                         Utility - Electric                                                                      $3,538.88
   PO Box 429                                                            Service
   Ada, OK 74821-0429


16 Safeguard Insurance Solutions                                         Insurance for trucks                                                                  $16,726.04
   PO Box 309
   701 South Broadway Suite A
   Coalgate, OK 74538

17 Southwestern Payroll                                                                                                                                        $39,058.26
   11008 E 51st St
   Tulsa, OK 74148


18 TAZ Trucking                                                          Subcontractor                                                                           $5,294.50
   210-B Dewey Ave
   Poteau, OK 74953


19 Tite Water Energy LLC                                                 subcontractor                                                                           $4,237.00
   PO Box 902
   Alva, OK 73717


20 Unifirst Holding Inc                                                  Safety equipment                                                                      $12,751.23
   2100 N Beech Ave
   Broken Arrow, OK 74012



Official Form 204
                    Case 19-81492 Chapter
                                     Doc11 or
                                           49Chapter
                                                  Filed    01/13/20 Entered 01/13/20 17:18:34 Desc Main
                                                     9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                           page 2
                                                     Document                Page 2 of 2
